                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                            )           Case No. 4:20CR03099
                                                     )
                       Plaintiff,                    )
                                                     )
-vs-                                                 )           BRIEF IN SUPPORT OF
                                                     )            MOTION TO COMPEL
                                                     )         IDENTITY OF VICTIM AND
IAN WAGNER,                                          )              EX–BOYFRIEND
                                                     )
                       Defendant.                    )


       COMES NOW, Defendant, Ian Wagner, by and through his attorney, Justin Kalemkiarian,

and moves this Court for an Order requiring the Government to disclose the identities of the alleged

victim and the alleged victim’s ex–boyfriend to Defendant. In support of Defendant’s motion,

Defendant submits the following:

                                    STATEMENT OF FACTS

       On November 2, 2020, Defense Counsel requested the identities of the alleged victim and

the alleged victim’s ex–boyfriend, a witness to the alleged offense, from the Government. The

following day, the Government denied the request for the sought-after identities.

                                          ARGUMENT

       The Government is required to disclose the identities of the alleged victim and the alleged

victim’s ex–boyfriend as their identities are fundamental in preparing Wagner’s defense. In

Roviaro v. United States, the Supreme Court recognized the government’s authority to withhold

the identity of a confidential informant. 353 U.S. 53 (1957). Specifically, the Court held the

identity of a confidential informant must be disclosed when the identity “is relevant and helpful to

the defense of an accused” or “is essential to a fair determination of a cause.” 353 U.S. 53, 60–61,

77 S. Ct. 623, 628 (1957). Courts must consider the “particular circumstances of each case, taking


                                                 1
into consideration the crime charged, the possible defenses, the possible significance of the

informer’s testimony, and other relevant factors.” Id. at 62, 77 S. Ct. at 628.

       As noted, disclosure of a confidential informant is mandated when disclosure is vital to a

fair trial. United States v. Bourbon, 819 F.2d 856, 860 (8th Cir. 1987). The Eighth Circuit asserted

that a confidential witness’ identity “will almost always be material to the accused’s defense” when

the individual is an active participant or a witness to the alleged offense. Devose v. Morris, 53 F.3d

201, 206 (8th Cir. 1995). If, however, the informant acts as a mere “tipster” or a person who simply

conveys information to the government but does not witness or participate in the offense, the

government is not required to disclose the identity of the witness. Bourbon, 819 F.2d at 860.

       In Devose, the government charged the defendant with delivery of a controlled substance

after a confidential informant purchased drugs from the defendant with an undercover police

officer. 53 F.3d at 205. The trial court denied the defendant’s motion to disclose the identity of the

confidential informant. Id. The Eighth Circuit reversed, holding the confidential informant’s

identity was material to the accused’s defense. Id. at 206. Because the informant was an eyewitness

to the alleged offense and the informant’s testimony changed regarding the defendant’s identity,

the informant’s identity was necessary for the defendant to fashion a defense and receive a fair

trial. Id. at 207; see also United States v. Roberts, 388 F.2d 646, 650 (2d Cir. 1968) (government

compelled to disclose informant’s location when the informant was a witness to the alleged drug

sale); Gilmore v. United States, 256 F.2d 565, 567 (5th Cir. 1958) (testimony of informant who

“active[ly] participa[ted] in setting the stage” for a drug sale was material and relevant to the

accused’s defense).

       The Government should be required to disclose the identities of the alleged victim and her

ex–boyfriend because their identities are necessary to devising Wagner’s defense. The witnesses



                                                  2
are material witnesses—not mere tipsters providing information. The alleged victim was

physically present during the alleged offense and experienced the allegations first-hand. Her ex–

boyfriend was a witness because the alleged victim informed the ex–boyfriend of the alleged

sexual contact as soon as the alleged victim could contact him.

       Furthermore, without knowing the identities of the alleged victim and her ex–boyfriend,

Wagner would not receive a fair trial. It is vital for Wagner to have the opportunity to investigate

the alleged victim and her ex–boyfriend as it may lead to the discovery of evidence to support

Wagner’s defense. Since there are no other witnesses to substantiate the allegations against

Wagner, Wagner must have the opportunity to interview the witnesses to prepare an thorough

defense.

                                          CONCLUSION

       The Government is required to disclose the identities of the alleged victim and the alleged

victim’s ex–boyfriend because the identities are critical to presenting a defense as they are relevant

and material witnesses and are essential to a fair determination of the allegations.

       WHEREFORE, Defendant prays for an Order of this Court permitting the disclosure of the

alleged victim and the alleged victim’s ex–boyfriend.

DATED: May 21, 2021.
                                                      Respectfully submitted,
                                                      Ian Wagner, Defendant

                                                      /s/ Justin Kalemkiarian
                                                      Justin Kalemkiarian, #25415
                                                      BERRY LAW FIRM
                                                      6940 O Street, Suite 400
                                                      Lincoln, NE 68510
                                                      justin@jsberrylaw.com
                                                      (402) 466-8444




                                                  3
